Citation Nr: 0428325	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  04-02 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel






INTRODUCTION

The appellant had active duty from March 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

The appellant is seeking to reopen a claim of entitlement to 
service connection for bilateral hearing loss, last denied by 
an unappealed rating decision dated in September 1970.  See 
38 U.S.C.A. § 7105(c) (West 2002).  In its August 2003 rating 
decision, the RO reopened the claim and denied the benefit 
sought.  Although the RO found that new and material evidence 
had been submitted, the submission of "new and material" 
evidence is a jurisdictional prerequisite to the Board's 
review of such an attempt to reopen a claim, and the Board 
must conduct a de novo review of the issue.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).  

Having carefully considered the record, the Board finds that 
the appellant has submitted new and material evidence to 
reopen the claim, but further finds that the reopened claim 
must be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


FINDINGS OF FACT

1. By rating decision dated in September 1970, service 
connection for bilateral hearing loss was denied.

2. The appellant has submitted competent medical evidence 
which, when presumed credible, suggests that left ear hearing 
loss was aggravated by military service.  

3.  The appellant has submitted competent medical evidence 
which, when presumed credible, suggests that right ear 
hearing loss was incurred as a result of military service.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for bilateral hearing loss.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted, the appellant seeks to reopen a claim of 
entitlement to service connection for bilateral hearing loss, 
last denied in September 1970 and not appealed.  The 
appellant's application to reopen his claim was received in 
July 2003.
  
Applicable law provides that RO decisions which are 
unappealed become final. Once a decision becomes final, new 
and material evidence is required to reopen the claim which 
was denied. 38 U.S.C.A. 5108 provides that "[I]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
38 U.S.C.A. § 5108. 

"New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim." 38 
C.F.R. § 3.156(a) (2003); Paralyzed Veterans of America, et. 
al. v. Secretary of Department of Veterans Affairs, 345 F. 3d 
1334 (Fed. Cir. 2003).

At the time of the appellant's initial application for 
service connection, evidence of record included a March 1968 
pre-induction physical examination.  Upon audiological 
testing, the following pure tone thresholds, in decibels, 
were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
20
35
LEFT
25
35
30
35
50

The appellant was diagnosed as having "defective hearing," 
although he was qualified for military service.  See 38 
U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b) 
(2003).

Upon his discharge in January 1970, a service department 
physical examination noted the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
XX
10
LEFT
5
5
25
XX
60

The military medical examiner diagnosed high frequency 
hearing loss of the left ear, and specifically noted that the 
disorder existed prior to the appellant's military service.

A VA audiological evaluation in May 1970 revealed the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
XX
30
LEFT
20
25
15
XX
50

The diagnosis was "mixed(-)type (hearing) loss, bilateral."

Thus, upon his service entry and discharge, the appellant was 
shown to have left ear hearing loss, and normal right ear 
hearing acuity as defined by applicable  regulation.  38 
C.F.R. § 3.385   (Defining impaired hearing as a disability 
when there is present auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent).

In order to reopen his claim, the appellant has submitted a 
June 2003 letter authored by Craig A. Foss, M.C.D., who 
reported that from the appellant's history of having been 
exposed during military service "to the noise of grenades, 
rifles, machine guns and loud machinery," it was "quite 
likely that this was the beginning of [the appellant's] 
hearing loss."  

As a general matter, evidence submitted by a claimant to 
reopen a claim is presumed credible for the limited purpose 
of ascertaining its materiality.  Spalding v. Brown, 10 Vet. 
App. 6, 10 (1997); Justus v. Principi, 3 Vet. App. 510, 512 
(1992).  Although the appellant was noted to have had pre-
existing hearing loss of the left ear at the time he entered 
military service, presuming the credibility of the June 2003 
letter of Audiologist Foss, his opinion is suggestive of a 
worsening of the appellant's pre-existing disorder as to his 
left ear, and possibly incurrence of a hearing loss disorder 
of the right ear. 

In sum, the June 2003 opinion was not previously of record, 
and it suggests that the appellant's bilateral hearing loss 
was incurred or aggravated by his active military service.  
Because this evidence bears upon an unestablished fact 
necessary to substantiate the claim, it is both new and 
material and the claim is reopened.  



ORDER

New and material evidence having been received, the claim of 
service connection for bilateral hearing loss is reopened.


REMAND

Given the report of Audiologist Foss, the Board is of the 
opinion that the appellant should be afforded an additional 
opportunity to provide evidence relative to his claim, 
including any further supporting opinion or medical records 
from any treating physicians.  After providing the appellant 
a reasonable period of time to respond and submit such 
evidence, the appellant should be afforded a clarifying VA 
medical examination to ascertain whether he sustained a 
worsening of left ear hearing loss in service, and whether he 
incurred right ear hearing loss in such service.

Accordingly, the claim is remanded for the following actions:

1.  The RO will ascertain if the 
appellant has received any VA or non-VA 
medical treatment for bilateral hearing 
loss that is not evidenced by the current 
record.  The appellant should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file.  The appellant should 
also be advised that he may submit any 
further supporting medical opinion from 
any treating physician as to the etiology 
or claimed in-service worsening of his 
hearing loss.  The RO should then obtain 
these records and associate them with the 
claims folder.    



2.  Contemporaneous with its effort in 
paragraph 1, above, the RO should also 
advise the appellant that he may submit 
any additional evidence he believes will 
support his claims.  

3.  The RO should afford the appellant a 
medical examination to determine the 
nature and etiology of the veteran's 
hearing loss, and should advise the 
appellant that if he fails to report for 
the examination without good cause, the 
claim will be adjudicated on the basis of 
the evidence of record.  38 C.F.R. § 
3.655(b); Wood v. Derwinski, 1 Vet. App. 
190 (1991).  The appellant's claims 
folder and a copy of this remand must be 
available to the examiner, who should 
acknowledge that the file was  available 
for review in any report generated as a 
result of the examination. The examiner 
should express an opinion (a) as to 
whether the appellant's left-ear hearing 
loss was increased during military 
service beyond the natural progress of 
the disease, and; (b) whether the 
appellant's right ear hearing loss is 
related to any incident of his military 
service.  

4.  The RO should take any additional 
development considered necessary with 
respect to the claim in accordance with 
applicable law.  Following such 
development, the RO should review and 
readjudicate the claims.  See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claims, the 
RO shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



